Title: From Alexander Hamilton to William Colfax, 30 March 1799
From: Hamilton, Alexander
To: Colfax, William


          
            Sir
            New York March 30. 1799
          
          Lt. Leonard with a detachment of about one hundred men has been ordered from Windsor in Vermont to Albany and from thence to this City. You will be pleased to take immediate measures for supplying them with provisions, while in Albany, and for transporting them by Water to this place, the moment the opening of the River shall permit it. It will be proper to instruct your Agent in Albany to keep a look out for the arrival of the Detachment and immediately on its arrival to call upon announce himself to the commanding Officer, as he will not know where to apply. No time ought to be lost, as the Detachment will probably — arrive as soon as the arrangement can be made for receiving them. I request you will make known to me the name of your Agent
          With consideration I am Sir Yr. Obed Ser 
        